UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7020


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS MCCOY RICHARDSON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:06-cr-00085-MR-1; 3:11-cv-00432-MR)


Submitted:   November 19, 2013             Decided: November 22, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas McCoy Richardson, Jr., Appellant Pro Se.           Cortney
Escaravage, Kimlani M. Ford, Assistant United States Attorneys,
Charlotte, North Carolina; Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Thomas    McCoy      Richardson,         Jr.,       seeks    to   appeal     the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2013) motion.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.      § 2253(c)(1)(B)              (2006).             A      certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                            28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner       satisfies        this       standard          by       demonstrating        that

reasonable       jurists       would       find       that      the     district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                        When the district court

denies     relief        on    procedural            grounds,       the     prisoner       must

demonstrate       both    that      the    dispositive            procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                    Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that     Richardson           has    not        made      the       requisite       showing.

Accordingly, we deny Richardson’s motion for a certificate of

appealability,      deny       leave      to    proceed      in     forma    pauperis,      and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal     contentions          are    adequately        presented     in    the

                                                2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3